Case 1:15-cv-00152-RGA Document 607 Filed 09/24/19 Page 1 of 3 PageID #: 45240




                      NOTE: This order is nonprecedential.


              United States Court of Appeals
                  for the Federal Circuit
                             ______________________

                   BIO-RAD LABORATORIES, INC., THE
                       UNIVERSITY OF CHICAGO,
                           Plaintiffs-Appellees

                                        v.

                             10X GENOMICS INC.,
                              Defendant-Appellant
                             ______________________

                                2019-2255, -2285
                             ______________________

                Appeals from the United States District Court for the
            District of Delaware in No. 1:15-cv-00152-RGA, Judge
            Richard G. Andrews.
                            ______________________

                                 ON MOTION
                             ______________________

             Before PROST, Chief Judge, O’MALLEY and REYNA, Circuit
                                    Judges.
            REYNA, Circuit Judge.
                                    ORDER
                10x Genomics, Inc. moves for a stay, pending appeal, of
            the permanent injunction issued by the United States
Case 1:15-cv-00152-RGA Document 607 Filed 09/24/19 Page 2 of 3 PageID #: 45241



            2            BIO-RAD LABORATORIES, INC. v. 10X GENOMICS INC.




            District Court for the District of Delaware. Bio-Rad Labor-
            atories, Inc. opposes the motion. 10x Genomics replies.
                 On August 26, 2019, the court ordered a stay of the dis-
            trict court’s injunction to the extent that while the court
            considered the motions papers, it allowed 10x Genomics to
            continue to sell its Linked-Reads and CNV products subject
            to the royalty and deposit requirements set forth in Section
            III of the district court’s injunction order. 10x Genomics
            indicates that, while it did not immediately have available
            to offer to new customers an instrument that would be ca-
            pable of running only those products, it could, in a matter
            of weeks, implement such a solution.
                Rule 8(a)(2) of the Federal Rules of Appellate Proce-
            dure authorizes this court to grant a stay pending appeal.
            Our determination is governed by four factors: (1) whether
            the movant has made a strong showing of likelihood of suc-
            cess on the merits; (2) whether the movant will be irrepa-
            rably injured; (3) whether issuance of the injunction will
            substantially injure the other parties interested in the pro-
            ceeding; and (4) where the public interest lies. See Nken v.
            Holder, 556 U.S. 418, 434 (2009).
                 Without prejudicing the ultimate disposition of this
            case by a merits panel, we conclude based upon the papers
            submitted that the relief granted by this court in its August
            26, 2019 order should remain in effect during the pendency
            of the appeal. The motion is otherwise denied.
                Accordingly,
                IT IS ORDERED THAT:
                The motion is granted to the extent provided herein.
Case 1:15-cv-00152-RGA Document 607 Filed 09/24/19 Page 3 of 3 PageID #: 45242



            BIO-RAD LABORATORIES, INC. v. 10X GENOMICS INC.             3



                                             FOR THE COURT

            September 24, 2019               /s/ Peter R. Marksteiner
                  Date                       Peter R. Marksteiner
                                             Clerk of Court
            s32
